Exhibit 10.1

WAIVER AND THIRD AMENDING AGREEMENT

TO LOAN AGREEMENT

THIS WAIVER AND THIRD AMENDING AGREEMENT (this “Agreement”) is made as of
September 26, 2017

AMONG:

BIOAMBER SARNIA INC.

as Borrower

- and -

THE LENDERS PARTY HERETO

- and -

COMERICA BANK

as Agent

BACKGROUND

WHEREAS pursuant to a loan agreement dated as of June 20, 2014 (as amended by a
waiver and first amending agreement dated May 12, 2015 and by a waiver, consent
and second amending agreement made as of August 9, 2016) among the parties
hereto, the Lenders agreed to make certain credit facilities available to the
Borrower for the purposes set forth therein on and subject to the terms and
conditions set forth therein (the “Loan Agreement”).

AND WHEREAS the Borrower has requested the Secured Parties to grant certain
waivers under and to agree to certain amendments of the Loan Agreement as set
out in this Agreement, all pursuant to Sections 11.18 and 12.19 of the Loan
Agreement, and the Secured Parties are prepared to grant the waivers and agree
to amend certain provisions of the Loan Agreement all as set out in this
Agreement and on and subject to the terms and conditions set out in this
Agreement.



--------------------------------------------------------------------------------

NOW THEREFORE in consideration of the mutual obligations contained herein and
for other consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1

Definitions

Unless otherwise defined herein, words and expressions defined or given extended
meanings in the Loan Agreement are used with the same respective defined or
extended meanings in this Agreement. In addition, words and expressions defined
in Article 3 are used with the same respective defined or extended meanings
elsewhere in this Agreement.

 

1.2

Reference to Agreements

Each reference in this Agreement to any agreement or document (including this
Agreement and any other defined term that is an agreement) shall be construed so
as to include such agreement or document (including any attached schedules,
appendices and exhibits) and each change thereto made at or before the time in
question.

 

1.3

Headings, etc.

The division of this Agreement into Articles, Sections and Subsections and the
insertion of headings are for the convenience of reference only and shall not
affect the construction or interpretation of this Agreement. The terms “this
Agreement”, “hereof”, “hereunder” and similar expressions refer to this
Agreement and not to any particular Article, Section, Subsection, paragraph,
subparagraph, clause or other portion of this Agreement. The Annexes attached
hereto form an integral part of this Agreement.

 

1.4

Grammatical Variations

In this Agreement, unless the context otherwise requires, (a) words and
expressions (including words and expressions (capitalized or not) defined, given
extended meanings or incorporated by reference herein) in the singular include
the plural and vice versa (the necessary changes being made to fit the context),
(b) words in one gender include all genders and (c) grammatical variations of
words and expressions (capitalized or not) which are defined, given extended
meanings or incorporated by reference in this Agreement shall be construed in
like manner.

ARTICLE 2

WAIVER

 

2.1

Waiver

Subject to Article 4, the Secured Parties party hereto, constituting the Agent
and all of the Lenders, hereby waive (collectively, the “Waivers”):

 

  (a)

non-compliance with the representation and warranty set out in Section 8.1.8 of
the Loan Agreement and with the covenant set out in Section 9.1.1(a) of the Loan
Agreement but solely in respect of the representation, warranty and covenant
that the audited consolidated financial statements of BioAmber for the fiscal
year ended December 31, 2016 do not contain any Impermissible Qualification;

 

  (b)

non-compliance by the Borrower with the covenants and agreements set out in
Section 9.2.2 of the Loan Agreement for the months of October, November and
December of 2016; and

 

  (c)

non-compliance by the Borrower with the covenants and agreements set out in
Section 9.2.3 of the Loan Agreement for (i) January and February 2017 and
(ii) for the period commencing on March 1, 2017 and ending on the MCC Adjustment
Date (as defined in Section 3.1(q)) provided that during such period the
Borrower shall at all time maintain a Minimum Cash Balance of not less than
$2,000,000.

The Waivers are only in respect of those matters expressly referred to in
paragraphs (a), (b) and (c) of this Section 2.1 and shall not in any way be
construed as a consent to, or a waiver of, any other condition, matter or
provision relating to, or contained in, the Loan Agreement or any other Secured
Document.

 

- 2 -



--------------------------------------------------------------------------------

2.2

Validity

The Waivers shall be void and of no force and effect if any of the conditions
set forth in Article 4 are not satisfied, fulfilled or otherwise met to the
satisfaction of all of the Secured Parties, in which event the Secured Parties
shall be deemed never to have given the Waivers.

ARTICLE 3

AMENDMENTS

 

3.1

Amendments

Subject to Article 4 of this Agreement, the Loan Agreement is hereby amended as
follows:

 

  (a)

Section 1.1 of the Loan Agreement is amended by adding the following definitions
in the correct alphabetical order:

““2017 Principal Payment Holiday Period” means the period commencing on
January 1, 2017 and ending on December 31, 2017.

“BioAmber Subordination Agreement” means the subordination agreement made as of
May 12, 2015 among BioAmber, the Borrower and the Agent, as amended by an
amending agreement made as of August 9, 2016.

“DSCR Compliance” means, from and after June 30, 2018, in respect of any
proposed payment (whether on account of principal, interest, premium, tax
gross-up, indemnification, royalties, commission, fees, expenses or otherwise),
including (a) any proposed BDC Permitted Debt Payments and/or (b) any proposed
payment of fees, commissions or other amounts that is permitted under and
satisfies each of the terms and conditions set out in the clauses (iv), (vii),
(viii) and (ix) of Section 5.6.3(j), as applicable, in each case the Debt
Service Coverage Ratio immediately before such proposed payment is paid and
after giving effect to such proposed payment is equal to or greater than 1.75:1
for the Test Period ending immediately prior to the Fiscal Quarter in which such
proposed payment is paid.

“Government Funding Permitted Debt Payments” means:

 

  (a)

scheduled principal payments and interest payments under the Government Funding
Agreements (excluding the PI Contribution Agreement and the SJIF Loan Agreement)
then due and payable, provided that no payments in respect of principal amount
(including, scheduled payments and, accretion, to the extent applicable, to such
principal amount due to the accrual of interest which is not paid but rather
which is added to such principal amount) under or in connection with the
Government Funding Agreements (excluding the PI Contribution Agreement, the SJIF
Loan Agreement and the SCA Debenture) shall directly or indirectly be paid by
the Borrower or received and retained by any of the Government Funding Entities
(excluding the PI Lender, the SJIF Lender and SCA) in cash or other property or
by set-off or any other manner during the 2017 Principal Payment Holiday Period;

 

  (b)

scheduled principal payments and interest payments under the PI Contribution
Agreement then due and payable, provided that no payments in respect of
principal amount (including, scheduled payments and, accretion, to the extent
applicable, to such principal amount due to the accrual of interest which is not
paid but rather which is added to such principal amount) under or in connection
with the PI Contribution Agreement shall directly or indirectly be paid by the
Borrower or received and retained by the PI Lender in cash or other property or
by set-off or any

 

- 3 -



--------------------------------------------------------------------------------

 

other manner during the PI Principal Payment Adjustment Period, except that the
Borrower may pay to the PI Lender under the PI Contribution Agreement the
monthly principal amounts as indicated in the PI Amending Agreement #5 during
the PI Principal Payment Adjustment Period, provided that (i) no Default or
Event of Default has occurred and is continuing at the time of each such
proposed principal payment or could reasonably be expected to occur after giving
effect to each such principal payment and (ii) there is DSCR Compliance in
respect of each such principal payment; and

 

  (c)

SJIF Permitted Debt Payments.

“LA Principal Payment Holiday Period” means the period commencing on March 31,
2017 and ending on March 30, 2018.

“Management & Administrative Support Arrangement” has the defined meaning
assigned to it in Section 5.6.3(j)(vii).

“Mitsui Billing Services Agreement” means the billing services agreement dated
February 2, 2016 between Mitsui and the Borrower.

“Mitsui Canada” means Mitsui & Co. (Canada) Ltd., existing as a corporation
under the laws of Canada.

“Mitsui Canada Service Agreement” means the amended and restated service
agreement dated August 31, 2016 between Mitsui Canada and the Borrower,
replacing the service agreement dated July 14, 2014 between Mitsui Canada and
the Borrower.

“Mitsui Indemnity Agreement” has the defined meaning assigned to in
Section 9.4.3.31.

“Mitsui Mutual Release” has the defined meaning assigned to in Section 9.4.3.31.

“Mitsui Sale Agreements” has the defined meaning assigned to in Section 9.4.3.31

“Mitsui Security Agreement” has the defined meaning assigned to in
Section 9.4.3.31.

“Mitsui Share Purchase Agreement” has the defined meaning assigned to in
Section 9.4.3.31.

“Mitsui Subordination Agreement” means the subordination agreement made as of
May 12, 2015 among Mitsui, the Borrower and the Agent, as consented to by a
consent made as of August 9, 2016.

“November 2016 Consent” means the consent dated November 3, 2016 among the
Borrower, BioAmber, the Agent and the Lenders.

“PI Amending Agreement #5” means the amending agreement #5 dated March 16, 2017
between the Borrower and the PI Lender with respect to the PI Contribution
Agreement.

“PI Principal Payment Adjustment Period” means the period commencing on
January 1, 2017 and ending on March 1, 2019.

“Second Amended and Restated JVA” means the second amended and restated joint
venture agreement dated as of February 15, 2016 among BioAmber, BioAmber Luxco,
Mitsui, and the Borrower.

 

- 4 -



--------------------------------------------------------------------------------

“SJIF Permitted Debt Payments” means any Permitted Subordinated Debt Interest
Payments and Permitted Subordinated Debt Principal Payments (as each such term
is defined in the SJIF Intercreditor Agreement) provided that (i) such Permitted
Subordinated Debt Interest Payments and Permitted Subordinated Debt Principal
Payments is permitted pursuant to the terms of the SJIF Intercreditor Agreement
and (ii) no Permitted Subordinated Debt Principal Payments shall be made by the
Borrower to the SJIF Lender during the 2017 Principal Payment Holiday Period.”

“Sponsor Permitted Agreements” means (i) the BioAmber Guarantee Fee Agreements,
(iii) the Mitsui Guarantee Fee Agreements, (ii) the BioAmber Marketing and Sales
Agreement, (iii) the Mitsui Marketing and Sales Agreement, (iv) the Mitsui
Billing Services Agreement, (v) the Management & Administrative Support
Arrangement, and (vi) such other agreements which the Lenders may consent to as
being Excluded Agreements (as defined in each of the BioAmber Subordination
Agreement and the Mitsui Subordination Agreement).”

 

  (b)

The definition of “BDC Permitted Debt Payments” in Section 1.1 of the Loan
Agreement is amended by deleting it in its entirety and replacing it with the
following:

““BDC Permitted Debt Payments” means any payment by the Borrower to BDC in
respect of the BDC Debt in accordance with the terms of the BDC Loan Agreement
which consists of: (i) regularly scheduled (as opposed to accelerated) monthly
cash interest payments in respect of the principal amount of the BDC Debt under
the BDC Loan Agreement provided that in any event such interest is in an amount
not exceeding 14.9% per annum; (ii) regularly scheduled (as opposed to
accelerated) payments of principal amounts of the BDC Debt in accordance with
the section of the BDC Loan Agreement entitled “Repayment: Instalments and
Balloon Payment” which principal payments shall consist of consecutive monthly
instalments of not greater than $167,060.00 commencing on October 15, 2018 and
continuing up to and including September 15, 2023; (iii) loan management fee of
$250.00 per month; and (iv) reimbursement of expenses as may be incurred by BDC
in accordance with the BDC Loan Document prior to the occurrence of a Default or
an Event of Default. For greater certainty, Permitted BDC Debt Payments shall
not include voluntary or mandatory prepayments of principal or interest in
respect of the BDC Debt under any BDC Loan Document.”

 

  (c)

The definition of “Debt Service” in Section 1.1 of the Loan Agreement is amended
by deleting it in its entirety and replacing it with the following:

““Debt Service” means, in respect of any period, the sum of (i) the aggregate
principal amount of the Loans repaid and scheduled to be repaid pursuant to
Section 4.1 during such period, plus (ii) the aggregate amount of interest, fees
and charges with respect to the Loans paid and required to be paid during such
period, plus (iii) the aggregate fee amount paid and scheduled to be paid under
or in connection with this Agreement during such period, plus (iv) the aggregate
amount of Permitted Royalty Payments paid and required to be paid during such
period, plus (v) the aggregate amount of fees, commissions and other amounts
paid and required to be paid under the Sponsor Permitted Agreements during such
period.”

 

  (d)

The definition of “Debt Service Coverage Ratio” in Section 1.1 of the Loan
Agreement is amended by deleting it in its entirety and replacing it with the
following:

““Debt Service Coverage Ratio” means, as at any date of determination which
occurs on and after June 30, 2018, the ratio of (i) Cash Flow Available for Debt
Service during the Monthly Test Period ending on the date of the most recently
ended calendar month to (ii) Debt Service during such Monthly Test Period.”

 

- 5 -



--------------------------------------------------------------------------------

  (e)

The definition of “Permitted Royalty Payment” in Section 1.1 of the Loan
Agreement is amended by deleting it in its entirety and replacing it with the
following:

““Permitted Royalty Payment” means a royalty payment to be made by the Borrower
to BioAmber under the License Agreement which is permitted under and satisfies
each of the terms and conditions set out in Section 5.6.3(j)(i).”

 

  (f)

The definition of “SJIF Lender” in Section 1.1 of the Loan Agreement is amended
by deleting it in its entirety and replacing it with the following:

““SJIF Lender” means Her Majesty The Queen In Right of the Province of Ontario,
as represented by the Minister of Economic Development and Growth (formerly
(i) the Minister of Economic Development, Employment and Infrastructure,
(ii) the Minister of Economic Development and Innovation and (iii) the Minister
of Economic Development and Trade).”

 

  (g)

Section 4.1 of the Loan Agreement is amended by deleting it in its entirety and
replacing it with the following:

“4.1 Scheduled Repayments of Loan Facility

Subject to Section 10.1.29, the Borrower shall repay to the Lenders each
outstanding Loan in quarterly instalments commencing on the Scheduled Principal
Repayment Commencement Date and on each Scheduled Principal Repayment Date
thereafter (or the immediately preceding Business Day for each such Scheduled
Principal Repayment Date that is not a Business Day) provided that no quarterly
instalment repayments shall be required on the Scheduled Principal Repayment
Dates during the LA Principal Payment Holiday Period. Prior to March 31, 2017,
each such quarterly instalment shall be in the amount of $769,230.77. The
quarterly instalment repayments of each outstanding Loan shall resume on the
Scheduled Principal Repayment Date falling on March 31, 2018 (or the immediately
preceding Business Day if such date is not a Business Day) and shall continue
thereafter on each Scheduled Principal Repayment Date and each such quarterly
instalment shall be in the amount of $962,000. The Total Commitment shall be
permanently cancelled and reduce on each such repayment date by the amount of
each such required repayment instalment. The Borrower shall repay to the Lenders
any remaining balance of the outstanding Loans, if any, on the Maturity Date.
The Borrower shall also pay to the Lenders on the Maturity Date all accrued and
unpaid interest under the Loan Facility and all unpaid fees with respect
thereto. Any amounts repaid pursuant to this Section 4.1 may not be reborrowed.”

 

  (h)

Section 5.3(b) of the Loan Agreement is amended by deleting it in its entirety
and replacing it with the following:

 

  “(b)

On or prior to June 30, 2018, the Borrower shall deposit into the MRA an amount
in cash representing the then applicable Maintenance Reserve Requirement.
Thereafter the Borrower shall fund the MRA from the Project Revenue Account in
accordance with the Priority of Payments. The Borrower shall at all times from
and including June 30, 2018 until payment in full of all the Secured
Obligations, maintain the balance in the Maintenance Reserve Account in cash
equal to or greater than the Maintenance Reserve Requirement.”

 

  (i)

Section 5.6.3 of the Loan Agreement is amended by inserting the following at the
end of the second sentence of the first paragraph of such Section immediately
before the colon:

“, provided that no Default or Event of Default has occurred and is continuing
at the time of each proposed payment or could reasonably be expected to occur
after giving effect to such proposed payment”

 

  (j)

Section 5.6.3(a) of the Loan Agreement is amended by deleting it in its entirety
and replacing it with the following:

 

  “(a)

first, Approved Operating Costs (excluding (i) management or service fees and
bonus payments and other payments under the Joint Venture Agreement and (ii) the
royalties, fees, commissions and other amounts payable pursuant to
Section 5.6.3(j)) then due and payable or anticipated to become due and payable
within the following thirty (30) days, as certified to such effect by the
Borrower;”

 

- 6 -



--------------------------------------------------------------------------------

  (k)

Section 5.6.3(f) of the Loan Agreement is amended by deleting it in its entirety
and replacing it with the following:

 

  “(f)

sixth, (i) Government Funding Permitted Debt Payments then due and payable, such
amount then due and payable or anticipated to become due and payable (or
payable, as the case may be), as certified to such effect by the Borrower, and
(ii) the BDC Permitted Debt Payments then due and payable, such amount then due
and payable or anticipated to become due and payable (or payable, as the case
may be), as certified to such effect by the Borrower, in each case in item
(ii) provided that (A) such BDC Permitted Debt Payment is permitted pursuant to
the terms of the BDC Intercreditor Agreement and (B) there is DSCR Compliance in
respect of each such proposed payment.”

 

  (l)

Section 5.6.3(h) of the Loan Agreement is amended by deleting it in its entirety
and replacing it with the following:

 

  “(h)

eighth, on and after June 30, 2018, in accordance with Section 5.3 to the
Maintenance Reserve Account, the amount of any Maintenance Reserve Deficiency;”

 

  (m)

Section 5.6.3(j) of the Loan Agreement is amended by deleting it in its entirety
and replacing it with the following:

 

  “(j)

tenth,

 

  (i)

the royalties then due and payable or anticipated to become due and payable
within the following thirty (30) days to BioAmber pursuant to the License
Agreement, as certified to such effect by the Borrower, provided that (A) the
aggregate amount of such royalties shall not exceed the amount payable under the
License Agreement in any Fiscal Year, (B) in no event shall the royalty rate
payable exceed U.S.$100/MT prior to the Proof of Capacity Date, and (C) in no
event shall the royalty rate payable exceed U.S.$160/MT after the Proof of
Capacity Date;

 

  (ii)

the fees payable to BioAmber pursuant to the BioAmber Guarantee Fee Agreements,
as certified to such effect by the Borrower, provided that the aggregate amount
of such fees shall not exceed the fees payable under the applicable BioAmber
Guarantee Fee Agreement in any Fiscal Year;

 

  (iii)

the fees payable to Mitsui pursuant to the Mitsui Guarantee Fee Agreements, as
certified to such effect by the Borrower, provided that the aggregate amount of
such fees shall not exceed the fees payable under the applicable Mitsui
Guarantee Fee Agreement in any Fiscal Year;

 

  (iv)

the commission payable to BioAmber pursuant to the BioAmber Marketing and Sales
Agreement, as certified to such effect by the Borrower, provided that (A) the
aggregate amount of such commission shall not exceed the commission payable
under the BioAmber Marketing and Sales Agreement in any Fiscal Year, (B) there
is DSCR Compliance in respect of each such proposed payment of commission; and
(C) no commissions shall be paid by the Borrower to BioAmber pursuant to the
BioAmber Marketing and Sales Agreement during the LA Principal Payment Holiday
Period;

 

- 7 -



--------------------------------------------------------------------------------

  (v)

the commission payable to Mitsui pursuant to the Mitsui Marketing and Sales
Agreement, as certified to such effect by the Borrower, provided that the
aggregate amount of such commission shall not exceed the commission payable
under the Mitsui Marketing and Sales Agreement in any Fiscal Year;

 

  (vi)

the fees payable to Mitsui pursuant to the Mitsui Billing Services Agreement, as
certified to such effect by the Borrower, provided that the aggregate amount of
such fees shall not exceed the fees payable under the Mitsui Billing Services
Agreement in any Fiscal Year;

 

  (vii)

the fees or other amounts payable to BioAmber and/or BioAmber Canada Inc. in
connection with the provision by BioAmber and/or BioAmber Canada Inc. to the
Borrower of management, administrative, information technology and other support
services together with, without duplication, the allocation of reasonable
overhead costs related to such services, including in respect of a portion of
the salaries of the chief executive officer and chief operating officer of
BioAmber and/or BioAmber Canada Inc. (the “Management & Administrative Support
Arrangement”), as certified to such effect by the Borrower, provided that
(A) the aggregate monthly costs of such fees or other amounts payable to
BioAmber and BioAmber Canada Inc. collectively shall not exceed an aggregate of
$85,000.00 per month, starting as of January 1, 2017; and (B) there is DSCR
Compliance in respect of each such proposed payments;

 

  (viii)

the fees, commission or other amounts payable to BioAmber or Mitsui, as
applicable, pursuant to any other Sponsor Permitted Agreement not referred to in
Clauses (i) to (vii), inclusive above, as certified to such effect by the
Borrower, provided that (A) the aggregate amount of such fees, commission or
other amounts shall not exceed the fees, commission or other amounts payable
under such Sponsor Permitted Agreement in any Fiscal Year, (B) there is DSCR
Compliance in respect of each such proposed payment of fees, commission or other
amounts; and (C) no fees, commission or other amounts shall be paid by the
Borrower to BioAmber or Mitsui, as applicable, pursuant to such Sponsor
Permitted Agreement during the LA Principal Payment Holiday Period; and

 

  (ix)

the fees and other amounts payable to Mitsui Canada pursuant to the Mitsui
Canada Service Agreement, as certified to such effect by the Borrower, provided
that (A) the aggregate amount of such fees and other amounts shall not exceed
the fees and other amounts payable under the Mitsui Canada Service Agreement in
any Fiscal Year, and (B) there is DSCR Compliance in respect of each such
proposed payment of fees and other amounts;”

 

  (n)

Section 9.1.1(e) of the Loan Agreement is amended by deleting it in its entirety
and replacing it with the following:

 

  “(e)

as soon as practicable and in any event not later than five Business Days before
the first day of each calendar month or, at the request of the Agent, not later
than five Business Days before the first day of each two week period:

 

  (i)

a statement of cash flow forecast (in Excel format) for the Borrower for the
next 13 week period commencing as of the first day of such calendar month or
such two week period, as applicable;

 

- 8 -



--------------------------------------------------------------------------------

  (ii)

a statement of cash flow forecast (in Excel format) for BioAmber for the next 13
week period commencing as of the first day of such calendar month or such two
week period, as applicable; and

 

  (iii)

a statement of cash flow forecast (in Excel format) for BioAmber and the
Borrower on a consolidated basis for the next 13 week period commencing as of
the first day of such calendar month or such two week period, as applicable:”

 

  (o)

Section 9.1.1 of the Loan Agreement is amended by inserting immediately after
Section 9.1.1(e) and immediately before Section 9.1.1(f) the following new
provision:

 

  “(eI)

as soon as practicable and in any event not later than five Business Days before
the first day of each calendar month:

 

  (i)

a statement of cash flow and income statement forecast (in Excel format) for the
Borrower for the next 12 calendar months commencing as of the first day of such
calendar month on a rolling forward basis;

 

  (ii)

a statement of cash flow and income statement forecast (in Excel format) for
BioAmber for the next 12 calendar months commencing as of the first day of such
calendar month on a rolling forward basis; and

 

  (iii)

a statement of cash flow and income statement forecast (in Excel format) for
BioAmber and the Borrower on a consolidated basis for the next 12 calendar
months commencing as of the first day of such calendar month on a rolling
forward basis;”

 

  (p)

Section 9.1.3 of the Loan Agreement is amended by deleting the reference to
“15th” in the first paragraph thereof and replacing it with “45th”.

 

  (q)

Section 9.2 of the Loan Agreement is amended by deleting it in its entirety and
replacing it with the following:

“9.2 Financial Covenants

Until all Secured Obligations are paid in full, the Borrower covenants and
agrees with the Secured Parties that it will ensure that each of the following
financial tests and covenants is complied with at all times on and after the
Commercial Operation Date.

9.2.1 Debt Service Coverage Ratio. The Debt Service Coverage Ratio shall at all
times be equal to or greater than 1.75:1, to be certified on a calendar monthly
basis in each Compliance Certificate. In addition, the Borrower shall deliver to
the Agent prior to July 15, 2018 a Certificate of the Borrower in form and
substance satisfactory to the Agent which (a) certifies the Debt Service
Coverage Ratio as at June 30, 2018 and that such Debt Service Coverage Ratio is
not less than 1.75:1, and (b) attaches the calculation of such Debt Service
Coverage Ratio to such Certificate.

 

- 9 -



--------------------------------------------------------------------------------

9.2.2 Minimum Gross Revenue From Product Sales Covenant. Commencing as of the
calendar month end immediately prior to the Commercial Operation Date and
thereafter, the aggregate Gross Revenue From Project Sales for the three
consecutive calendar months ending on the calendar month end set out below shall
not be less than the amount set out opposite the applicable date set out below:

 

Calendar Month End Date

   Minimum Gross Revenue
From Product Sales  

April 30, 2016

   $ 500,000  

May 31, 2016

   $ 1,000,000  

June 30, 2016

   $ 1,500,000  

July 31, 2016

   $ 2,000,000  

August 31, 2016

   $ 3,500,000  

September 30, 2016

   $ 3,500,000  

October 31, 2016

   $ 5,000,000  

November 30, 2016

   $ 6,500,000  

December 31, 2016

   $ 8,000,000  

January 31, 2017

   $ 1,200,000  

February 28, 2017

   $ 1,350,000  

March 31, 2017

   $ 2,500,000  

April 30, 2017

   $ 2,500,000  

May 31, 2017

   $ 3,500,000  

June 30, 2017

   $ 4,500,000  

July 31, 2017

   $ 5,000,000  

August 31, 2017

   $ 5,000,000  

September 30, 2017

   $ 5,000,000  

October 31, 2017

   $ 7,500,000  

November 30, 2017

   $ 7,500,000  

December 31, 2017

   $ 7,500,000  

The aggregate Gross Revenue From Product Sales for the three consecutive
calendar months ending on each calendar month end on and after January 31, 2018
shall be an amount determined by the Lenders’ in their sole discretion prior to
November 30, 2017.

9.2.3 Minimum Cash Covenant. The Borrower shall (a) maintain a Minimum Cash
Balance of not less than $2,000,000 at all times prior to the MCC Adjustment
Date and (b) maintain a Minimum Cash Balance of not less than $4,000,000 at all
times on and after the MCC Adjustment Date. For the purposes of this
Section 9.2.3, “MCC Adjustment Date” means the date which is the earlier to
occur of (i) the date upon which the Borrower receives a cash contribution of
not less than $8,000,000 to the equity of the Borrower and (ii) March 31, 2017.”

 

- 10 -



--------------------------------------------------------------------------------

  (r)

Section 9.4.16(c) of the Loan Agreement is amended by deleting it in its
entirety and replacing it with the following:

 

  “(c)

Permitted Royalty Payment. No royalties shall be paid by the Borrower to
BioAmber pursuant to the License Agreement except for Permitted Royalty
Payments.”

 

  (s)

Section 9.4 of the Loan Agreement is amended by inserting the following new
provisions immediately after Section 9.4.28 of the Loan Agreement:

“9.4.29 Payments under the Government Funding Agreements and the BDC Loan
Documents. No payments (whether on account of principal, interest, premium, tax
gross-up, indemnification, fees, expenses or otherwise) under or in connection
with the Government Funding Agreements and the BDC Loan Documents shall directly
or indirectly be paid by the Borrower or received and retained by any of the
Government Funding Entities and/or BDC, as applicable, in cash or other property
or by set-off payments, except for Government Funding Permitted Debt Payments
that are paid to the applicable Government Funding Entity and BDC Permitted Debt
Payments that are paid to BDC, which in each case is permitted under and
satisfies each of the applicable terms and conditions set out in
Section 5.6.3(f). For greater certainty, no payments in respect of principal
amount (including, scheduled payments, or to the extent applicable, accretion to
such principal amount due to the accrual of interest which is not paid but
rather which is added to such principal amount) under or in connection with the
Government Funding Agreements (excluding the SCA Debenture) or the BDC Loan
Documents shall directly or indirectly be paid by the Borrower or received and
retained by (i) any of the Government Funding Entities (except for SCA) in cash
or other property or by set-off or any other manner during the 2017 Principal
Payment Holiday Period or PI Principal Payment Adjustment Period, as applicable,
except for the payments to the PI Lender that are permitted under and satisfy
each of the terms and conditions set out in clause (b) of the definition of
Government Funding Permitted Debt Payments or (ii) BDC in cash or other property
or by set-off or any other manner prior to October 15, 2018.

9.4.30 Payments under Sponsor Permitted Agreements and Other Agreements. No
payments (whether on account of principal, interest, premium, tax gross-up,
indemnification, royalties, commission, fees, expenses or otherwise) under or in
connection with the Sponsor Permitted Agreements or the Mitsui Canada Service
Agreement shall directly or indirectly be paid by the Borrower or received and
retained by BioAmber, BioAmber Canada Inc., Mitsui or Mitsui Canada, as
applicable, in cash or other property or by set-off or any other manner, except
for payments under the Sponsor Permitted Agreements to BioAmber, BioAmber Canada
Inc. or Mitsui, as applicable, or under the Mitsui Canada Service Agreement to
Mitsui Canada, which in each case are permitted under and satisfy the applicable
terms and conditions set out in Section 5.6.3(j). For greater certainty, no
payments whatsoever shall be paid by the Borrower to BioAmber under the BioAmber
Marketing and Sales Agreement during the LA Principal Payment Holiday Period.

 

  (t)

9.4.31 Mitsui Sale Agreements. The Borrower shall not change any of the
following agreements except with the prior consent of the Agent (acting on the
instructions of the Required Lenders): (i) the Share Purchase Agreement dated as
of August 1, 2017 among the Borrower, BioAmber and Mitsui (the “Mitsui Share
Purchase Agreement”); (ii) the Indemnity Agreement dated as of August 1, 2017
among the Borrower, BioAmber and Mitsui (the (“Mitsui Indemnity Agreement”);
(iii) the Security Agreement dated as of August 1, 2017 among the Borrower,
BioAmber and Mitsui (the “Mitsui Security Agreement”); and (iv) the Mutual
Release dated as of August 1, 2017 among the Borrower, BioAmber and Mitsui (the
“Mitsui Mutual Release” and together with the Mitsui Share Purchase Agreement,
the Mitsui Indemnity Agreement and the Mitsui Security Agreement, the “Mitsui
Sale Agreements”).”

 

- 11 -



--------------------------------------------------------------------------------

  (u)

Section 12.10.1 of the Loan Agreement is amended by inserting the following new
sentence immediately after the last sentence of such Section:

“For greater certainty, effective as of November 4, 2016 BioAmber is the
successor of BioAmber Luxco under and for the purposes of each Loan Document and
each reference to BioAmber Luxco in each Loan Document shall be construed as a
reference to BioAmber unless the context otherwise requires.”

 

  (v)

Schedule 11 of the Loan Agreement is amended by inserting the following new
items immediately after item 25 of Schedule 11 of the Loan Agreement:

 

  “26.

Notarial Deed (as defined in November 2016 Consent).

 

  27.

Assignment and Assumption Agreement (as defined in the November 2016 Consent).

 

  28.

Cargill License Agreement (as defined in the November 2016 Consent).

 

  29.

LA Notice (as defined in the November 2016 Consent).

 

  30.

JVA Notice (as defined in the November 2016 Consent).

 

  31.

JVA Joinder Agreement (as defined in the November 2016 Consent).

 

  32.

Second Amended and Restated JVA.

 

  33.

Mitsui Billing Services Agreement.

 

  34.

Each Sponsor Permitted Agreement not otherwise set out in this Schedule 11.

 

  35.

Mitsui Canada Service Agreement.

 

  (w)

Schedule 12 of the Loan Agreement is amended by inserting the following new
items immediately after item 12 of Schedule 12 of the Loan Agreement:

 

  “12A.

Pledge and assignment agreement dated November 4, 2016 between, BioAmber and the
Agent (the “BioAmber PAA”).”

 

  (x)

Schedule 13 of the Loan Agreement is amended by inserting the following new
items immediately after item 6A of Schedule 13 of the Loan Agreement:

 

  “6B.

Consent dated May 12, 2015 among Cargill Incorporated, the Borrower, BioAmber
Luxco and the Agent (the “Cargill Consent”).

 

  6C.

Reaffirmation agreement made as of November 4, 2016 among Cargill Incorporated,
the Borrower, BioAmber and the Agent relating to the Cargill Consent.”

 

  (y)

Schedule 17 of the Loan Agreement is deleted in its entirety and replaced with
Schedule 17 contained in Annex A hereto.

 

  (z)

Schedule 21 of the Loan Agreement is deleted in its entirety and replaced with
Schedule 21 contained in Annex B hereto.

 

3.2

Validity

Each of the foregoing amendments to the Loan Agreement set forth in Section 3.1
(collectively, the “Amendments”) shall be void and of no force and effect if any
of the conditions set forth in Article 4 is not satisfied, fulfilled or
otherwise met to the satisfaction of all of the Secured Parties, in which event
the Secured Parties shall be deemed never to have agreed to give the Amendments.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS PRECEDENT TO WAIVERS AND AMENDMENTS

 

4.1

Conditions Precedent

None of the Waivers nor the Amendments shall become effective unless the
conditions precedent set forth in this Section 4.1 have been satisfied,
fulfilled or otherwise met to the satisfaction of all of the Secured Parties and
the Agent confirms in writing to the Borrower and provides a copy to the Secured
Parties (the “Effective Notice”):

4.1.1 the Agent shall have received each of the following in form and substance
satisfactory to the Secured Parties (in original, or, at the Agent’s discretion,
pdf or other copy):

 

  (a)

this Agreement duly executed by each party hereto;

 

  (b)

a guarantee and security confirmation duly executed by each Obligor party
thereto;

 

  (c)

an amending agreement with respect to the BDC Intercreditor Agreement duly
executed by each party thereto;

 

  (d)

an amending agreement with respect to the SJIF Intercreditor Agreement duly
executed by each party thereto;

 

  (e)

an amending agreement with respect to the subordination agreement dated May 12,
2015, as amended by an amending agreement dated as of August 9, 2016, among
BioAmber, the Borrower and the Agent duly executed by each party thereto;

 

  (f)

an amending agreement with respect to the subordination agreement dated May 12,
2015 among Mitsui, the Borrower and the Agent duly executed by each party
thereto;

 

  (g)

a certificate of an officer of the Borrower with respect to and attaching true
and complete copies of the following documents:

 

  (i)

amending agreement dated on or about the date hereof between the Borrower and
BDC with respect to the BDC Loan Agreement;

 

  (ii)

amending agreement #4 dated March 6, 2015 between the PI Lender and the Borrower
with respect to the PI Contribution Agreement;

 

  (iii)

PI Amending Agreement #5;

 

  (iv)

amending agreement dated on or about the date hereof between the Borrower and
the AIP Lender with respect to the AIP Loan Agreement;

 

  (v)

letter amending agreement dated May 12, 2016 between the SJIF Lender and the
Borrower relating to the SJIF Loan Agreement;

 

  (vi)

the Mitsui Share Purchase Agreement;

 

  (vii)

the Mitsui Indemnity Agreement;

 

  (viii)

the Mitsui Security Agreement; and

 

  (ix)

the Mitsui Mutual Release.

 

  (h)

a Certificate of each Obligor (i) attaching true copies of (A) such Obligor’s
Constitutional Documents and (B) documents evidencing all necessary internal
corporate and/or other management action taken by such Obligor to authorize the
execution, delivery and performance by it of this Agreement and each agreement
and document contemplated herein to which it is a party and the consummation of
the transactions contemplated thereby and (ii) certifying (A) as to incumbency
and true signatures of its Responsible Officers signatory to the Loan Documents,

 

- 13 -



--------------------------------------------------------------------------------

 

(B) in the case of the Borrower and BioAmber only, no Material Adverse Change
has occurred since January 31, 2014, (C) in the case of the Borrower only, each
of the representations and warranties under Section 8.1 of the Loan Agreement is
true and correct in all material respects (except to the extent any such
representation or warranty is already qualified by materiality, in which case it
must be true and correct in all respects) on the date hereof and as of the
Effective Date, (D) in the case of the Borrower and BioAmber only, no Default,
Event of Default or Material Adverse Change exists on the date hereof and on the
Effective Date, and (E) in the case of the Borrower and BioAmber only, no
Default or Event of Default shall have occurred and be continuing or will result
from giving effect to the Waivers and the Amendments before or after giving
effect to any of the Waivers or the Amendments; and (F) in the case of the
Borrower and BioAmber only, there shall not exist on the date any injunction or
temporary restraining order which would prohibit the transactions contemplated
under this Agreement, or any litigation which would reasonably be expected to
result in a Material Adverse Effect;

 

  (i)

a certificate of good standing, or equivalent, with respect to each Obligor
(other than Mitsui) for its jurisdiction of incorporation and in respect of the
Borrower a certified corporate profile report from the Province of Ontario and
in respect of Mitsui a certificate of the commercial registration (rireki jikou
zenbu shomeisho) and a certificate of the seal impression of the registered seal
(inkan shomeisho);

 

  (j)

favourable opinions from the Borrower’s Counsel addressed to the Secured Parties
and the Lenders’ Counsel, in respect of the laws of jurisdictions and in such
form as the Agent (acting on the advice of Lenders’ Counsel) may reasonably
require;

 

  (k)

(i) the original share certificate A- 24 of the Borrower issued to BioAmber
representing 800,000 Class “A” shares together with an accompanying executed and
undated power of attorney to transfer securities; and (ii) the original share
certificate A- 25 of the Borrower issued to BioAmber representing 6,610,000
Class “A” shares together with an accompanying executed and undated power of
attorney to transfer securities, which BioAmber required from Mitsui pursuant to
the Mitsui Share Purchase Agreement;

 

  (l)

a confirmation with respect to the Mitsui Security Agreement duly executed by
Mitsui;

 

  (m)

such other agreements, documents and instruments as the Agent may, in its
judgment, require;

4.1.2 no Default or Event of Default shall have occurred and be continuing or
will result from giving effect to the Waivers and the Amendments before or after
giving effect to any of the Waivers or the Amendments;

4.1.3 all of the representations and warranties contained in Section 5.1 are
true and correct on and as of the date hereof and on the Effective Date;

4.1.4 there shall not exist on the date hereof and on the Effective Date any
injunction or temporary restraining order which, in the judgment of the Agent,
would prohibit the transactions contemplated under this Agreement, or any
litigation which would reasonably be expected to result in a Material Adverse
Effect;

4.1.5 on or before March 31, 2017 the Borrower shall have received a cash
contribution of not less than $8,000,000 to the equity of the Borrower from
either Mitsui or BioAmber and the Agent shall have received evidence
satisfactory to it that such cash contribution has been deposited into the
Project Revenue Account;

4.1.6 the Agent shall have received from the Borrower payment in full of all
reasonable out-of-pocket fees, costs and expenses incurred by the Agent and the
Lenders (including the fees, costs and expenses of the Lenders’ Counsel) in
connection with this Agreement and the transactions contemplated herein; and

 

- 14 -



--------------------------------------------------------------------------------

4.1.7 the Agent shall have received from the Borrower payment in full of all
fees which each of them is entitled to receive on or prior to the date hereof
under or in connection with any Loan Document, this Agreement and the
transactions contemplated herein, including payment by the Borrower to the Agent
(for the account of the Lenders) of an amendment fee in the amount of $100,000.

The Effective Notice shall stipulate the date on which the Waivers and the
Amendments shall take effect (the “Effective Date”). Subject to Sections 2.2 and
3.2, the Waivers and the Amendments shall take effect as of and from the
Effective Date. The Loan Agreement as amended by the Amendments shall constitute
one agreement, and the Loan Agreement as so amended is hereby ratified and
confirmed by the parties hereto.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

 

5.1

Representations and Warranties of the Borrower

The Borrower represents and warrants to and in favour of each of the Secured
Parties as follows:

5.1.1 The representations and warranties made by it to the Secured Parties under
Article 8 of the Loan Agreement are true, accurate and complete in all material
respects (except to the extent any such representation or warranty is already
qualified by materiality, in which case it must be true and correct in all
respects) as if they were made both on the date of execution and delivery hereof
and on the Effective Date with references therein to the Loan Agreement being
replaced by references to this Agreement and the Loan Agreement as amended by
the Amendments.

5.1.2 All of the representations and warranties contained in this Article 5 are
true and correct on and as of the date of execution and delivery hereof and on
the Effective Date.

ARTICLE 6

CONFIRMATIONS AND COVENANTS OF THE BORROWER

 

6.1

Confirmations

6.1.1 This Agreement is not intended by the parties to, and shall not
constitute, a payment, discharge, satisfaction or novation of any obligation of
the Borrower to the Secured Parties, including the whole or any item or part of
the Secured Obligations.

6.1.2 The Borrower ratifies and confirms its Secured Obligations, as amended by
the Amendments, and confirms and agrees that its Secured Obligations continue in
full force and effect without amendment, restatement, supplement, variation,
novation or other change, except to the extent expressly amended by the
Amendments, and is binding upon it.

6.1.3 The execution, delivery and effectiveness of this Agreement shall not in
any manner whatsoever reduce, release, discharge, impair or otherwise prejudice
or change the rights of the Secured Parties, including the whole or any item or
part of the Secured Obligations, arising under, by reason of or otherwise in
respect of any Secured Documents to which the Borrower is a party, except to the
extent expressly set out herein.

6.1.4 The execution, delivery and effectiveness of this Agreement shall not,
except as previously provided herein, operate as or in any way be construed as a
consent to, or a waiver of, any other matter or provision relating to, or
contained in, the Loan Agreement or any other Secured Document to which the
Borrower is a party.

6.1.5 The Borrower confirms and agrees that the postponements and other
obligations expressed to be binding on it under or pursuant to the Loan
Agreement and other Secured Documents to which the Borrower is a party, except
for the Amendments, be unaffected by and shall be binding upon the Borrower and
continue in full force and effect, inter alia, securing the Secured Obligations
of the Borrower, and the entry into effect of this Agreement shall not in any
manner whatsoever reduce, release, discharge, terminate, impair or otherwise
prejudice or change the rights of the Secured Parties arising under, by reason
of or otherwise in respect of such postponements and other obligations
constituted by the Loan Agreement and other Secured Documents to which the
Borrower is a party.

 

- 15 -



--------------------------------------------------------------------------------

6.1.6 The Borrower confirms and agrees that the Liens, postponements and
subordinations expressed to be granted by the Borrower in favour of the Secured
Parties under the Loan Agreement and other Secured Documents to which the
Borrower is a party as security for the Secured Obligations (the “Existing
Security”) shall be binding upon it and the Collateral (as defined in each
Secured Document to which the Borrower is a party) and shall, except for the
Amendments, be unaffected by and shall continue in full force and effect
notwithstanding this Agreement, and the execution and delivery of this Agreement
shall not in any manner whatsoever reduce, release, discharge, terminate, impair
or otherwise prejudice or change the rights of the Secured Parties arising
under, by reason of or otherwise in respect of the Loan Agreement and other
Secured Documents to which the Borrower is a party, except for the Amendments.

6.1.7 The Borrower ratifies and confirms its obligations under the Loan
Agreement and other Secured Documents to which the Borrower is a party and
agrees that its obligations under the Loan Agreement and other Secured Documents
to which the Borrower is a party continue in full force and effect without
change, except for the Amendments, and is binding upon the Borrower.

6.1.8 The Borrower ratifies and confirms the Loan Agreement and other Secured
Documents to which the Borrower is a party and its Existing Security and
confirms and agrees that its Existing Security continues in full force and
effect without change, and each of the Loan Agreement and other Secured
Documents to which the Borrower is a party and the Existing Security is binding
upon the Collateral (as defined in each applicable Secured Document to which the
Borrower is a party) and continues to secure the obligations expressed to be
secured thereby.

6.1.9 The Borrower covenants, confirms and represents and warrants to the
Secured Parties that (a) the Joint Venture Agreement has been changed and the
changes thereto have been incorporated into the Second Amended and Restated JVA,
and (b) such changes comply with the terms and conditions of
Section 9.4.3(c)(ii) of the Loan Agreement.

ARTICLE 7

GENERAL

 

7.1

Further Assurances

The Borrower shall, at its own expense, do, make, execute or deliver all such
further acts, documents and things in connection with this Agreement as the
Agent may reasonably require for the purpose of giving effect to this Agreement,
all promptly following the request of the Agent.

 

7.2

Fees & Expenses

The Borrower shall promptly following the request by the Agent, reimburse the
Agent and the Lenders on a full indemnity basis for all reasonable out-of-pocket
fees, costs and expenses incurred by the Agent and the Lenders (including fees,
costs and expenses of Lenders’ Counsel) in connection with this Agreement and
the transactions contemplated herein.

 

7.3

Benefit & Burden

This Agreement shall enure to the benefit of and be binding upon the parties
hereto, their respective successors and each assignee of some or all of the
rights or obligations of the parties under the Loan Documents permitted by
Section 12.10 of the Loan Agreement.

 

7.4

Loan Document

This Agreement shall constitute a Loan Document.

 

- 16 -



--------------------------------------------------------------------------------

7.5

Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same agreement, and it shall not be necessary
in making proof of this Agreement to produce or account for more than one such
counterpart. Transmission of a copy of an executed signature page of this
Agreement by facsimile or e-mail in pdf format by one party hereto to each other
party hereto, shall be as effective as delivery of an original manually executed
counterpart hereof to each other party hereto.

 

7.6

Governing Law

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws in force in the Province of Ontario, including the federal laws
of Canada applicable therein, but excluding choice of law rules. Such choice of
law shall, however, be without prejudice to or limitation of any other rights
available to the Secured Parties under the laws of any jurisdiction where the
Borrower or its property may be located.

[The Remainder of this Page is Intentionally Left Blank]

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed.

 

BIOAMBER SARNIA INC.

By:

 

/s/ Mike Hartmann

 

Name: Mike Hartmann

 

Title: President

 

S1



--------------------------------------------------------------------------------

COMERICA BANK, as Agent

By:

 

/s/Dave Samra

 

Name: Dave Samra

 

Title: VP

By:

     

Name:

 

Title:

 

S2



--------------------------------------------------------------------------------

COMERICA BANK, as Lender

By:

 

/s/ Dave Samra

 

Name: Dave Samra

 

Title: VP

By:

     

Name:

 

Title:

 

S3



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA,

as Lender

By:

 

/s/ Victor Samuel

 

Name: Victor Samuel

 

Title: Senior Associate, Structured and
Project Finance

By:

 

/s/ James Babbitt

 

Name: James Babbitt

 

Title: Principal, Extractive
Industries/Structured and Project Finance

 

S4



--------------------------------------------------------------------------------

FARM CREDIT CANADA, as Lender

By:

 

/s/ Kent Cunnington

 

Name: Kent Cunnington

 

Title: Senior Corporate Credit Manager

By:

     

Name:

 

Title:

 

S5



--------------------------------------------------------------------------------

ANNEX A

Schedule 17

Organization Structure

CORPORATE CHART BIOAMBER INC.

(November 4, 2016)

 

LOGO [g460213g63c18.jpg]

 

- 6 -



--------------------------------------------------------------------------------

ANNEX B

Schedule 21

Existing Debt

Debt outstanding as of August 31, 2017

 

Source

   Amount of Debt      Secured/Unsecured  

PI Contribution Agreement (as defined in Schedule 11)

   $ 8,900,000        Unsecured  

SJIF Loan Agreement

   $ 15,000,000        Secured  

SCA Debenture (as defined in Schedule 11)

   $ 365,519        Unsecured  

AIP Loan Agreement (as defined in Schedule 11)

   $ 9,074,074        Unsecured  

BDC Loan Agreement

   $ 10,000,000        Secured  

 

- 7 -